Title: To Thomas Jefferson from David Humphreys, 1 October 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 1 Oct. 1791. He does not know when he will have another opportunity of directly forwarding letters to America as the last American vessel in the harbor has been sold and converted into a Portuguese ship. Taking advantage of the British packets, he announces that Louis xvi has accepted the French constitution and that acts of oblivion, recommended by the king and proposed to the National Assembly by Lafayette, will be adopted to generate acceptance of the new order.—Count Potocki, a Polish nobleman TJ may remember seeing in France at Madame d’Houdetot’s, has just returned from Morocco with useful information for Thomas Barclay. The new Emperor will require more than twice the amount of money as his predecessors for negotiations, though Potocki thinks the United States will have less difficulty than other powers in treating with him. The Emperor is besieging Ceuta but will probably not capture the garrison. At Potocki’s behest, Barclay will go from hence to Gibraltar and from thence to Tangier. Barclay knows the present governor of Tangier from his former mission to Morocco. “The reigning Emperor has beheaded most of the Persons who were about the Court in his father’s time.”—Something will be lost in the exchange between this place and Holland, “but the business shall be done as advantageously as possible, and Mr. Barclay’s departure facilitated with all the Dispatch the nature of the circumstances will allow.”
